[pic]

|                      |     |Court of Appeals           |     |                      |
|BRIAN QUINN           |     |                           |     |VIVIAN LONG           |
|Chief Justice         |     |Seventh District of Texas  |     |Clerk                 |
|                      |     |Potter County Courts       |     |                      |
|JAMES T. CAMPBELL     |     |Building                   |     |                      |
|Justice               |     |501 S. Fillmore, Suite 2-A |     |                      |
|                      |     |Amarillo, Texas 79101-2449 |     |MAILING ADDRESS:      |
|MACKEY K. HANCOCK     |     |www.txcourts.gov/7thcoa.asp|     |P. O. Box 9540        |
|Justice               |     |x                          |     |79105-9540            |
|                      |     |                           |     |                      |
|PATRICK A. PIRTLE     |     |                           |     |                      |
|Justice               |     |                           |     |(806) 342-2650        |

                              October 16, 2015

|J. William Richmond                 |Brooks Barfield, Jr.                |
|Assistant County Attorney           |BARFIELD LAW FIRM                   |
|500 S Fillmore St, Room 303         |P. O. Box 308                       |
|Amarillo, TX 79101                  |Amarillo, TX 79105-0308             |
|* DELIVERED VIA E-MAIL *            |* DELIVERED VIA E-MAIL *            |

RE:   Case Number:  07-15-00205-CR, 07-15-00206-CR, 07-15-00207-CR
      Trial Court Case Number: 141066, 141094, 141118

Style:      Daniel Lee Ainsworth v. The State of Texas

Dear Counsel:F

      State's brief is filed on Monday, October 12, 2015.

                                             Very truly yours,
                                             Vivian Long
                                             VIVIAN LONG, CLERK

|    |                                                                    |